DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated (e.g., paragraph [0004]).  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 4, 5, 9, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 2004/0207795 to Sakai et al.	Regarding Claim 4, Sakai discloses (e.g., Figs. 4A and 4B, and their corresponding descriptions) a display panel 1, comprising an array substrate (lower substrate), a color filter1 substrate (upper substrate) disposed opposite to the array substrate, and liquid crystals 36 disposed between the array substrate and the color filter substrate, wherein on a substrate 10 of the array substrate, the display panel comprises: a color filtering layer 7R/G/B disposed on the substrate; an organic planarization layer 130 disposed on the color filtering layer (e.g., paragraph [0062], “an organic insulating film 130 as a planarization film”); a passivation layer 140 disposed on the organic planarization layer; and a first common electrode layer 150 disposed on the passivation layer.
Regarding Claim 5, Sakai discloses wherein a material of the passivation layer is silicon nitride or silicon oxide (paragraph [0062]).

Regarding Claim 9, Sakai discloses (e.g., Figs. 4A and 4B, and their corresponding descriptions, including paragraph [0062]) a method for manufacturing a display panel comprising steps of: providing a substrate 10 of an array substrate (lower substrate); forming a color filtering layer 7R/B/G on the substrate; forming an organic planarization layer 130 on the color filtering layer; forming a passivation layer 140 on the organic planarization layer; and forming a first common electrode layer 150 on the passivation layer (paragraph [0062]).
Regarding Claim 10, Sakai discloses wherein a material of the passivation layer is silicon nitride or silicon oxide (paragraph [0062]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

If this application currently names joint inventors - in considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2004/0207795 to Sakai et al. in view of U.S. Patent Application Publication No. 2001/0046011 to Yasukawa.
Regarding Claim 1, Sakai discloses (e.g., Figs. 4A and 4B, and their corresponding descriptions) a display panel 1, comprising an array substrate (lower substrate), a color filter2 substrate (upper substrate) disposed opposite to the array 
Sakai teaches a thickness of the passivation layer is 20 nm (200Å, paragraph [0077]), and thus does not explicitly disclose that a thickness of the passivation layer is 1500 angstroms to 4500 angstroms.
Yasukawa discloses a liquid crystal display, and teaches selecting a thickness of a silicon oxide passivation film 17 based on a wavelength of light being displayed, including thicknesses between 900 to 1,900Å, in order to reduce color variation of reflectance (e.g., paragraphs [0013], [0019], [0051], and [0054]).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the device of Sakai such that a thickness of the passivation layer is 1500 angstroms to 4500 angstroms, as suggested by Yasukawa, in order to reduce color variation of reflectance.
Regarding Claim 6, the combination of Sakai and Yasukawa would have rendered obvious wherein a thickness of the passivation layer is 1500 angstroms to 4500 angstroms (similar to Claim 1, above).
Regarding Claim 11, the combination of Sakai and Yasukawa would have rendered obvious wherein a thickness of the passivation layer is 1500 angstroms to 4500 angstroms (similar to Claim 1, above).

Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Sakai and Yasukawa in view of U.S. Patent Application Publication No. 2002/0012083 to Tanaka et al.
Regarding Claim 2, Sakai teaches an alignment film (e.g., paragraphs [0062] and [0063]), but is silent regarding specific details, and thus does not explicitly disclose wherein a first polyimide layer is further disposed on the first common electrode layer.
Tanaka teaches polyimide as a suitable configuration of an orientation film 12 (corresponding to the alignment film of Sakai), for controlling the orientation of the liquid crystal (e.g., paragraphs [0047]–[0049]).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the device of Sakai and Yasukawa to include a first polyimide layer further disposed on the first common electrode layer, as suggested by Tanaka, where Tanaka teaches a suitable, known configuration (e.g., MPEP §§ 2144.06 and 2144.07).
Regarding Claim 3, the combination of Sakai, Yasukawa, and Tanaka would have rendered obvious wherein a second common electrode layer (250 of Sakai) and a second polyimide layer (alignment film of Sakai, formed of polyimide as suggested by Tanaka) are sequentially stacked on a substrate of the color filter substrate.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Sakai and Tanaka.
Regarding Claim 7, Sakai teaches an alignment film (e.g., paragraphs [0062] and [0063]), but is silent regarding specific details, and thus does not explicitly disclose wherein a first polyimide layer is further disposed on the first common electrode layer.
Tanaka teaches polyimide as a suitable configuration of an orientation film 12 (corresponding to the alignment film of Sakai), for controlling the orientation of the liquid crystal (e.g., paragraphs [0047]–[0049]).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the device of Sakai to include a first polyimide layer further disposed on the first common electrode layer, as suggested by Tanaka, where Tanaka teaches a suitable, known configuration (e.g., MPEP §§ 2144.06 and 2144.07).
Regarding Claim 8, the combination of Sakai, Yasukawa, and Tanaka would have rendered obvious wherein a second common electrode layer (250 of Sakai) and a second polyimide layer (alignment film of Sakai, formed of polyimide as suggested by Tanaka) are sequentially stacked on a substrate of the color filter substrate.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Sakai in view of U.S. Patent Application Publication No. 2020/0073179 to Pan et al.
Regarding Claim 12, Sakai does not explicitly disclose wherein after forming the first common electrode layer, the method further comprises: cleaning the array substrate having the first common electrode layer with a dispersant to remove organic ions generated after the organic planarization layer is prepared.

It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the method of Sakai to include a step of cleaning the array substrate having the first common electrode layer with a dispersant to remove organic ions generated after the organic planarization layer is prepared, as suggested by Pan, to remove unwanted ions or molecules during manufacture.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sakai, Pan, and Tanaka.
Regarding Claim 13, Sakai teaches an alignment film (e.g., paragraphs [0062] and [0063]), but is silent regarding specific details, and thus does not explicitly disclose forming a first polyimide layer on the first common electrode layer.
Tanaka teaches polyimide as a suitable configuration of an orientation film 12 (corresponding to the alignment film of Sakai), for controlling the orientation of the liquid crystal (e.g., paragraphs [0047]–[0049]).
It would have been obvious to one of ordinary skill in the art at the time of effective filing to modify the method of Sakai and Pan to include forming a first polyimide layer on the first common electrode layer, as suggested by Tanaka, where Tanaka teaches a suitable, known configuration (e.g., MPEP §§ 2144.06 and 2144.07).
Regarding Claim 14, the combination of Sakai, Pan, and Tanaka would have rendered obvious providing a substrate (20 of Sakai) of a color filter substrate; 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN CROCKETT whose telephone number is (571)270-3183. The examiner can normally be reached M-F 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/RYAN CROCKETT/           Primary Examiner, Art Unit 2871                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 The term “color filter” substrate, as used by Applicant, appears to generically reference a “second” or “opposing” substrate, and not necessarily a substrate including a color filter.  In fact, the color filter in the present application is found associated with the “array” substrate, not the “color filter” substrate.
        2 The term “color filter” substrate, as used by Applicant, appears to generically reference a “second” or “opposing” substrate, and not necessarily a substrate including a color filter.  In fact, the color filter in the present application is found associated with the “array” substrate, not the “color filter” substrate.